Opinion issued January 7, 2016




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-15-00489-CR
                             ———————————
                      LANCE JULIAN LAURA, Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 232nd District Court
                            Harris County, Texas
                        Trial Court Case No. 1314922


                           MEMORANDUM OPINION

      After appellant, Lance Julian Laura, with an agreed punishment

recommendation from the State, pleaded guilty to the felony offense of compelling

prostitution by a minor,1 the trial court deferred adjudication of his guilt and placed

1
      See TEX. PENAL CODE ANN. § 43.05(a)(2) (Vernon Supp. 2015).
him on community supervision for four years.           The State, alleging several

violations of the conditions of his community supervision, subsequently moved to

adjudicate appellant’s guilt. After a hearing, the trial court found appellant guilty

and assessed his punishment at confinement for twelve years. In his sole issue,

appellant contends that there is insufficient evidence to support the court costs

assessed against him.

      We affirm.

                                   Background

      In its motion to adjudicate his guilt, the State alleged that appellant had

“violate[d] [the] terms and conditions” of his community supervision by: (1)

committing the offense of “knowingly caus[ing] . . . a person younger than

eighteen years of age[] to commit prostitution”; (2) “intentionally and knowingly

fail[ing] to report to the . . . City of Houston Police Department . . . in order to

verify the information in the sex offender registration form maintained by that law

enforcement agency”; (3) “[f]ailing to report to the Community Supervision Office

for the 232nd District Court”; (4) “[f]ailing to work faithfully at suitable

employment” and “provide proof of employment”; (5) failing to “comply with the

sex offender registration procedures”; and (6) “[h]aving [unauthorized] contact




                                         2
with a minor under the age of 17.”2 Appellant pleaded “[n]ot true” to these

allegations.

      After a hearing on the State’s motion, the trial court found true the State’s

allegations.   It further found appellant guilty, assessed his punishment at

confinement for twelve years, and ordered him to pay $584 in court costs.

                                      Court Costs

      In his sole issue, appellant argues that the evidence is insufficient to support

the trial court’s imposition of court costs in the amount of $584 because the bill of

costs contained in the record reflects that the “total amount” of courts costs to be

assessed against appellant is $499.

      A convicted criminal defendant must pay certain court costs. See TEX. CODE

CRIM. PROC. ANN. arts. 42.15 (Vernon Supp. 2015) (applying when punishment is

fine only), 42.16 (Vernon 2006) (applying when punishment imposed “is any other

than a fine”); see also Johnson v. State, 423 S.W.3d 385, 389 (Tex. Crim. App.

2014). The imposition of court costs upon a criminal defendant is a “nonpunitive

recoupment of the costs of judicial resources expended in connection with the trial

of the case.” Johnson, 423 S.W.3d at 390 (internal quotations omitted). When the

imposition of court costs is challenged on appeal, we review the assessment of

court costs to determine whether there is a basis for the cost, not to determine if


2
      The State abandoned the other allegations contained in its motion to adjudicate.


                                           3
there was sufficient evidence offered at trial to prove each cost. Id. In other

words, we do not apply the traditional standard of review for sufficiency of the

evidence. Id.; Petty v. State, 438 S.W.3d 784, 803 (Tex. App.—Houston [1st Dist.]

2014, pet. ref’d).

      The trial court, in its judgment adjudicating appellant’s guilt, assessed courts

costs against him in the amount of $584. Although a bill of costs3 is not required

to sustain statutorily authorized and assessed court costs, it is the most expedient,

and therefore, preferable method to do so. See Johnson, 423 S.W.3d at 395–96

(bill of cost sufficient basis); Petty, 438 S.W.3d at 803 (“[T]he bill of costs

supports the assessment of the court costs in the judgments.”).

      Here, the bill of costs, which identifies each itemized court cost that accrued

in appellant’s case, is signed by the Harris County District Clerk, is certified, and

lists $499 as the “Total Amount [of Court Costs] Assessed” and the “Total Amount

[of Court Costs] Due.” See Johnson, 423 S.W.3d at 392–93. Notably though,

mathematically the “Total Amount” of court costs listed on the bill of costs is

incorrect; there is a typographical error. In fact, simply adding together the dollar

amounts of each individual cost included on the bill of costs reveals that the actual


3
      A bill of costs must: (1) contain the items of costs; (2) be signed by the officer
      who charged the cost or the officer who is entitled to receive payment for the cost;
      and (3) be certified. See Johnson v. State, 423 S.W.3d 385, 392–93 (Tex. Crim.
      App. 2014); see also TEX. CODE CRIM. PROC. ANN. arts. 103.001 (Vernon Supp.
      2015), 103.006 (Vernon 2006).


                                           4
“Total Amount” of court costs to be assessed against appellant is $584—the same

amount of court costs that is assessed against him in the trial court’s judgment.4

See Hearne v. State, 415 S.W.3d 365, 367 (Tex. App.—Houston [1st Dist.] 2013,
4
      The bill of costs lists the following costs to be assessed against appellant, which
      total $584:
             Sheriff’s Fee (see TEX. CODE OF CRIM. PROC. ANN. art. 102.011
              (Vernon Supp. 2015)) – $110;
             District Clerk’s Fee (see TEX. CODE CRIM. PROC. ANN. art.
              102.005(a) (Vernon 2006)) – $40;
             Security Fee (see TEX. CODE CRIM. PROC. ANN. art. 102.017(a)
              (Vernon Supp. 2015)) – $5;
             Consolidated Court Cost (see TEX. LOC. GOV’T CODE ANN.
              § 133.102(a)(1) (Vernon Supp. 2015)) – $133;
             DNA Testing Fee (see TEX. CODE. CRIM. PROC. ANN. art.
              102.020(a) (Vernon Supp. 2015)) – $250;
             Jury Reimbursement Fee (see TEX. CODE CRIM. PROC. ANN. art.
              102.0045(a) (Vernon Supp. 2015)) – $4;
             DC Records Preservation (see TEX. CODE CRIM. PROC. ANN. art.
              102.005(f) (Vernon 2006)) – $25;
             Support of Indigent Defense (see TEX. LOC. GOV’T CODE ANN.
              § 133.107(a) (Vernon Supp. 2015)) – $2;
             Support of Judiciary Fee (see TEX. LOC. GOV’T CODE ANN.
              § 133.105(a) (Vernon 2008)) – $6;
             Court Technology Fee (see TEX. CODE CRIM. PROC. ANN. art.
              102.0169(a) (Vernon Supp. 2015)) – $4;
             Electronic Filing State (see TEX. GOV’T CODE ANN. § 51.851(d)
              (Vernon Supp. 2015)) – $5.
      We note that appellant does not challenge the validity of any of these costs. Cf.
      Petty v. State, 438 S.W.3d 784, 803 (Tex. App.—Houston [1st Dist.] 2014, pet.
      ref’d) (“no challenge to any specific cost assessed”); see also TEX. CODE CRIM.
      PROC. ANN. art. 103.002 (Vernon 2006) (“An officer may not impose a cost for a
      service not performed or for a service for which a cost is not expressly provided
      by law.”); Johnson, 423 S.W.3d at 389 (only statutorily authorized court costs may
      be assessed against defendant).


                                           5
pet. ref’d) (affirming trial court’s assessment of court costs, where “sum of the[]

costs” contained in bill of costs same as “amount the trial court assessed as costs”

against defendant); see also Ewells v. State, No. 01-11-01014-CR, 2013 WL
6198318, at *4–7 (Tex. App.—Houston [1st Dist.] Nov. 26, 2013, pet. ref’d)

(mem. op., not designated for publication) (overruling defendant’s complaint of

“insufficient evidence to support the imposition of $244 in court costs,” where “the

sum of the[] costs” was “amount the trial court’s judgment ordered [defendant] to

pay”).

         Because the bill of costs supports the assessment of the court costs in the

trial court’s judgment, we hold that there is no error in the assessment of $584 in

court costs against appellant.

         We overrule appellant’s sole issue.

                                      Conclusion

         We affirm the judgment of the trial court.




                                                Terry Jennings
                                                Justice

Panel consists of Justices Jennings, Keyes, and Bland.

Do not publish. TEX. R. APP. P. 47.2(b).




                                            6